Citation Nr: 1726860	
Decision Date: 07/12/17    Archive Date: 07/20/17

DOCKET NO.  13-08 085	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for a lumbar spine disability. 

2.  Entitlement to an initial rating in excess of 10 percent for residuals, status post mass excision right index finger (right index finger disability). 


REPRESENTATION

Veteran represented by:	Georgia Department of Veterans Services


WITNESS AT HEARING ON APPEAL

The Veteran 



ATTORNEY FOR THE BOARD

K. M. Ciardiello, Associate Counsel


INTRODUCTION

The Veteran served on active duty for training in the United States Army from June 1996 to October 1996 and on active duty from March 1997 to February 2001.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from December 2011 and April 2013 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.  

The Veteran provided testimony during a videoconference hearing before the undersigned in October 2015.  A transcript of that hearing is of record.  The Board remanded the appeal in February 2016.

In June 2017, the RO increased the rating assigned to the right index finger disability to 10 percent for the entire appeal period.  As the Veteran has not expressed satisfaction with the increased rating, the issue remains in appellate status.  See AB v. Brown, 6 Vet. App. 35, 38 (1993) (when a veteran is not granted the maximum benefit allowable under the VA Schedule for Rating Disabilities, the pending appeal as to that issue is not abrogated).
	
The issue of entitlement to a rating in excess of 10 percent for a lumbar spine disability is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran's right index finger disability has been manifested by painful motion for the entire appeal period.
CONCLUSION OF LAW

The criteria for an initial rating in excess of 10 percent for a right index finger disability are not met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2016); 38 C.F.R. 
§§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.71a, Diagnostic Codes 5010, 5229 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran asserts that his right index finger disability, which is manifested by painful motion, warrants a rating in excess of 10 percent.

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The percentage ratings represent, as far as can practicably be determined, the average impairment in earning capacity in civil occupations.  38 U.S.C.A. § 1155.  The disability must be viewed in relation to its history.  38 C.F.R. § 4.1.  If two disability ratings are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  Reasonable doubt as to the degree of disability will be resolved in favor of the claimant.  38 C.F.R. § 4.3.

The Veteran's service-connected right index finger disability is rated under Diagnostic Codes (DCs) 5010-5229.  38 C.F.R. § 4.71a.  DC 5010 provides for rating traumatic arthritis as degenerative arthritis under DC 5003.  Degenerative arthritis provides for a 10 percent rating for noncompensable limitation of motion of an involved joint confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  38 C.F.R. § 4.71a, DC 5003.  A higher rating is not possible under DC 5003 or DC 5010 without involvement of 2 or more major joints or 2 or more minor joint groups with occasional incapacitating exacerbations.  Id.  As the Veteran's service-connected condition involves only one group of minor joints, a rating in excess of 10 percent under DCs 5003 and 5010 is not possible.  

Moreover, the maximum rating for limitation of motion or ankylosis of the index finger is 10 percent.  38 C.F.R. § 4.71a, DCs 5225, 5229.  The only other possible analogous code is DC 5153, which pertains to amputation of the index finger.  However, it is not applicable, as the evidence suggests no level of impairment akin to amputation.  See April 2013 VA examination report at 13; March 2017 VA examination report at 10.  Therefore, a rating in excess of 10 percent is not warranted at any point during the appeal period.  Moreover, as the Veteran is already in receipt of the maximum schedular rating for limitation of motion and ankylosis of the index finger, any examination inadequacies regarding range of motion testing pursuant to 38 C.F.R. § 4.59 are inconsequential.

The Board has also considered whether a separate compensable rating is warranted for the Veteran's associated scar.  However, both the April 2013 and March 2017 VA examiners described the scar as not painful or unstable and not greater than 39 square centimeters (6 square inches), which does not allow for a separate compensable rating under the relevant rating criteria for scars.  See 38 C.F.R. § 4.118, DCs 7801-7805.


ORDER

Entitlement to an initial rating in excess of 10 percent for the right index finger disability is denied.


REMAND

The most recent September 2016 VA examination of the Veteran's lumbar spine is inadequate under the provisions of 38 C.F.R. § 4.59.  See Correia v. McDonald, 28 Vet. App. 158 (2016)(the final sentence of 38 C.F.R. § 4.59 requires that VA examinations include joint testing for pain on both active and passive motion, in weight-bearing and non weight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint).  Remand is therefore necessary for an updated examination and retrospective opinion.  Updated VA treatment records should also be secured.

Accordingly, the case is REMANDED for the following action:

1. Obtain any outstanding VA treatment records.

2.  Then schedule the Veteran a VA examination to determine the current nature and severity of his lumbar spine disability.  The claims file should be made available to and reviewed by the examiner.  

Full range of motion testing must be performed where possible.  The lumbar spine should be tested in (1) active motion, (2) passive motion, (3) in weight-bearing, and (4) in nonweight-bearing.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.

The examiner must also provide an opinion as to the range of motion of the lumbar spine throughout the appeal period (since February 2011) in (1) active motion, (2) passive motion, (3) in weight-bearing, and (4) in nonweight-bearing.  

A rationale for any opinions expressed should be set forth.  If unable to provide an opinion without resorting to speculation, the examiner should explain this conclusion (e.g. lack of sufficient information/evidence, the limits of medical knowledge, etc.).

3.  Then readjudicate the issue on appeal.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
S. BUSH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


